Title: The Busy-Body, No. 4, 25 February 1729
From: Franklin, Benjamin
To: 


  The Busy-Body. No. 4.
  Nequid nimis.
In my first Paper I invited the Learned and the Ingenious to join with me in this Undertaking; and I now repeat that Invitation. I would have such Gentlemen take this Opportunity, (by trying their Talent in Writing) of diverting themselves and their Friends, and improving the Taste of the Town. And because I would encourage all Wit of our own Growth and Produce, I hereby promise, that whoever shall send me a little Essay on some moral or other Subject, that is fit for publick View in this Manner (and not basely borrow’d from any other Author) I shall receive it with Candour, and take Care to place it to the best Advantage. It will be hard if we cannot muster up in the whole Country, a sufficient Stock of Sense to supply the Busy-Body at least for a Twelvemonth. For my own Part, I have already profess’d that I have the Good of my Country wholly at Heart in this Design, without the least sinister View; my chief Purpose being to inculcate the noble Principles of Virtue, and depreciate Vice of every kind. But as I know the Mob hate Instruction, and the Generality would never read beyond the first Line of my Lectures, if they were usually fill’d with nothing but wholesome Precepts and Advice; I must therefore sometimes humour them in their own Way. There are a Set of Great Names in the Province, who are the common Objects of Popular Dislike. If I can now and then overcome my Reluctance, and prevail with my self to Satyrize a little, one of these Gentlemen, the Expectation of meeting with such a Gratification, will induce many to read me through, who would otherwise proceed immediately to the Foreign News. As I am very well assured that the greatest Men among us have a sincere Love for their Country, notwithstanding its Ingratitude, and the Insinuations of the Envious and Malicious to the contrary, so I doubt not but they will chearfully tolerate me in the Liberty I design to take for the End above mentioned.
As yet I have but few Correspondents, tho’ they begin now to increase. The following Letter, left for me at the Printers, is one of the first I have receiv’d, which I regard the more for that it comes from one of the Fair Sex, and because I have my self oftentimes suffer’d under the Grievance therein complain’d of.
To the Busy-Body.

“Sir,
“You having set your self up for a Censurer Morum (as I think you call it) which is said to mean a Reformer of Manners, I know no Person more proper to be apply’d to for Redress in all the Grievances we suffer from Want of Manners in some People. You must know I am a single Woman, and keep a Shop in this Town for a Livelyhood. There is a certain Neighbour of mine, who is really agreeable Company enough, and with whom I have had an Intimacy of some Time standing; But of late she makes her Visits so excessively often, and stays so very long every Visit, that I am tir’d out of all Patience. I have no Manner of Time at all to my self; and you, who seem to be a wise Man, must needs be sensible that every Person has little Secrets and Privacies that are not proper to be expos’d even to the nearest Friend. Now I cannot do the least Thing in the World, but she must know all about it; and it is a Wonder I have found an Opportunity to write you this Letter. My Misfortune is, that I respect her very well, and know not how to disoblige her so much as to tell her I should be glad to have less of her Company; for if I should once hint such a Thing, I am afraid she would resent it so as never to darken my Door again. But, alas, Sir, I have not yet told you half my Afflictions. She has two Children that are just big enough to run about and do pretty Mischief: These are continually along with Mamma, either in my Room or Shop, if I have never so many Customers or People with me about Business. Sometimes they pull the Goods off my low Shelves down to the Ground, and perhaps where one of them has just been making Water; My Friend takes up the Stuff, and cries, Eh! thou little wicked mischievous Rogue! — But however, it has done no great Damage; ’tis only wet a little; and so puts it up upon the Shelf again. Sometimes they get to my Cask of Nails behind the Counter, and divert themselves, to my great Vexation, with mixing my Ten-penny and Eight-penny and Four-penny together. I Endeavour to conceal my Uneasiness as much as possible, and with a grave Look go to Sorting them out. She cries, Don’t thee trouble thy self, Neighbour:  Let them play a little; I’ll put all to rights my self before I go. But Things are never so put to rights but that I find a great deal of Work to do after they are gone. Thus, Sir, I have all the Trouble and Pesterment of Children, without the Pleasure of — calling them my own; and they are now so us’d to being here that they will be content no where else. If she would have been so kind as to have moderated her Visits to ten times a Day, and stay’d but half an hour at a Time, I should have been contented, and I believe never have given you this Trouble: But this very Morning they have so tormented me that I could bear no longer; For while the Mother was asking me twenty impertinent Questions, the youngest got to my Nails, and with great Delight rattled them by handfuls all over the Floor; and the other at the same Time made such a terrible Din upon my Counter with a Hammer, that I grew half distracted. I was just then about to make my self a new Suit of Pinners, but in the Fret and Confusion I cut it quite out of all Manner of Shape, and utterly spoil’d a Piece of the first Muslin. Pray, Sir, tell me what I shall do. And talk a little against such unreasonable Visiting in your next Paper: Tho’ I would not have her affronted with me for a great Deal, for sincerely I love her and her Children as well I think, as a Neighbour can, and she buys a great many Things in a Year at my Shop. But I would beg her to consider that she uses me unmercifully; Tho’ I believe it is only for want of Thought. But I have twenty Things more to tell you besides all this; There is a handsome Gentleman that has a Mind (I don’t question) to make love to me, but he can’t get the least Opportunity to —: O dear, here she comes again; I must conclude Yours, &c.
Patience”


Indeed, ’tis well enough, as it happens, that she is come, to shorten this Complaint which I think is full long enough already, and probably would otherwise have been as long again. However, I must confess I cannot help pitying my Correspondent’s Case, and in her Behalf exhort the Visitor to remember and consider the Words of the Wise Man, Withdraw thy Foot from the House of thy Neighbour least he grow weary of thee, and so hate thee. It is, I believe, a nice thing and very difficult, to regulate our Visits in such a Manner, as never to give Offence by coming too seldom, or too often, or departing too abruptly, or staying too long. However, in my Opinion, it is safest for most People, in a general way, who are unwilling to disoblige, to visit seldom, and tarry but a little while in a Place; notwithstanding pressing invitations, which are many times insincere. And tho’ more of your Company should be really desir’d; yet in this Case, too much Reservedness is a Fault more easily excus’d than the Contrary.
Men are subjected to various Inconveniences meerly through lack of a small Share of Courage, which is a Quality very necessary in the common Occurences of Life, as well as in a Battle. How many Impertinences do we daily suffer with great Uneasiness, because we have not Courage enough to discover our Dislike? And why may not a Man use the Boldness and Freedom of telling his Friends that their long Visits sometimes incommode him? On this Occasion, it may be entertaining to some of my Readers, if I acquaint them with the Turkish Manner of entertaining Visitors, which I have from an Author of unquestionable Veracity; who assures us, that even the Turks are not so ignorant of Civility, and the Arts of Endearment, but that they can practice them with as much Exactness as any other Nation, whenever they have a Mind to shew themselves obliging.
“When you visit a Person of Quality, (says he) and have talk’d over your Business, or the Complements, or whatever Concern brought you thither, he makes a Sign to have Things serv’d in for the Entertainment, which is generally, a little Sweetmeat, a Dish of Sherbet, and another of Coffee; all which are immediately brought in by the Servants, and tender’d to all the Guests in Order, with the greatest Care and Awfulness imaginable. At last comes the finishing Part of your Entertainment, which is, Perfuming the Beards of the Company; a Ceremony which is perform’d in this Manner. They have for the Purpose a small Silver Chaffing-Dish, cover’d with a Lid full of Holes, and fixed upon a handsome Plate. In this they put some fresh Coals, and upon them a piece of Lignum Aloes, and shutting it up, the Smoak immediately ascends with a grateful Odour thro’ the Holes of the Cover. This Smoak is held under every one’s Chin, and offer’d as it were a Sacrifice to his Beard. The bristly Idol soon receives the Reverence done to it, and so greedily takes in and incorporates the gummy Steam, that it retains the Savour of it, and may serve for a Nosegay a good while after.
“This Ceremony may perhaps seem ridiculous at first hearing; but it passes among the Turks for an high Gratification. And I will say this in its Vindication, that it’s Design is very wise and useful. For it is understood to give a civil Dismission to the Visitants; intimating to them, that the Master of the House has Business to do, or some other Avocation, that permits them to go away as soon as they please; and the sooner after this Ceremony the better. By this Means you may, at any Time, without Offence, deliver your self from being detain’d from your Affairs by tedious and unseasonable Visits; and from being constrain’d to use that Piece of Hypocrisy so common in the World, of pressing those to stay longer with you, whom perhaps in your Heart you wish a great Way off for having troubled you so long already.”
Thus far my Author. For my own Part, I have taken such a Fancy to this Turkish Custom, that for the future I shall put something like it in Practice. I have provided a Bottle of right French Brandy for the Men, and Citron-Water for the Ladies. After I have treated with a Dram, and presented a Pinch of my best Snuff, I expect all Company will retire, and leave me to pursue my Studies for the Good of the Publick.


Advertisement.
I give Notice that I am now actually compiling, and design to publish in a short Time, the true History of the Rise, Growth and Progress of the renowned Tiff-Club. All Persons who are acquainted with any Facts, Circumstances, Characters, Transactions, &c. which will be requisite to the Perfecting and Embellishment of the said Work, are desired to communicate the same to the Author, and direct their Letters to be left with the Printer hereof.
The Letter sign’d Would-be-something is come to hand.

